Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
those various entities listed on Schedule “D” attached hereto and made a part
hereof by reference (collectively the “Seller”), and SSTI Acquisitions, LLC, a
Delaware limited liability company (“Purchaser”).

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

1.

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

(a) Land. (i) That certain tract of land located at 4777 Highway 80 East,
Wilmington Island, GA 31410, being more particularly described on Exhibit “A-1”
attached hereto and made a part hereof (herein, “Parcel One”), (ii) that other
certain tract of land located at 3015 Ricks Industrial Park Dr., Myrtle Beach,
SC 29588, being more particularly described on Exhibit “A-2” attached hereto and
made a part hereof (herein, “Parcel Two”), (iii) that other certain tract of
land located at 1060 King George Blvd., Savannah, GA 31419, being more
particularly described on Exhibit “A-3” attached hereto and made a part hereof
(herein, “Parcel Three”), (iv) that other certain tract of land located at 782
King George Blvd., Savannah, GA 31419, being more particularly described on
Exhibit “A-4” attached hereto and made a part hereof (herein, “Parcel Four”),
(v) that other certain tract of land located at 512 Percival Rd., Columbia, SC
29206, being more particularly described on Exhibit “A-5” attached hereto and
made a part hereof (herein, “Parcel Five”), (vi) that other certain tract of
land located at 890 St. Peters Church Rd., Lexington, SC 29072, being more
particularly described on Exhibit “A-6” attached hereto and made a part hereof
(herein, “Parcel Six”), (vii) that other certain tract of land located at 1990
NW Federal Hwy 1, Stuart, FL 34994, being more particularly described on Exhibit
“A-7” attached hereto and made a part hereof (herein, “Parcel Seven”),
(viii) that other certain tract of land located at 120 Northpoint Dr. Lexington,
SC 29072, being more particularly described on Exhibit “A-8” attached hereto and
made a part hereof (herein, “Parcel Eight”), (ix) that other certain tract of
land located at 6195 South Kanner Hwy, Stuart FL 34997, being more particularly
described on Exhibit “A-9” attached hereto and made a part hereof (herein,
“Parcel Nine”), (x) that other certain tract of land located at 298 Red Cedar
St., Bluffton SC 29910, being more particularly described on Exhibit “A-10”
attached hereto and made a part hereof (herein, “Parcel Ten”, and together with
Parcel One thru Parcel Nine being collectively referred to as the “Phase One
Parcels”), (xi) that other certain tract of land located at 1117 Bowman Rd., Mt.
Pleasant, SC 29464, being more particularly described on Exhibit “A-11” attached
hereto and made a part hereof (herein, “Parcel Eleven”), (xii) that other
certain tract of land located at 2343 Savannah Hwy, Charleston, SC 29414, being
more particularly described on Exhibit “A-12” attached hereto and made a part
hereof (herein, “Parcel Twelve”), (xiii) that other certain tract of land
located at 1533 Ashley River Rd., Charleston, SC 29407, being more particularly
described on Exhibit “A-13” attached hereto and made a part hereof (herein,
“Parcel Thirteen”), (xiv) that other certain tract of land located at 1904 Hwy
17 N, Mt. Pleasant, SC 29464, being more particularly described on Exhibit
“A-14” attached hereto and made a part hereof (herein, “Parcel Fourteen”),
(xv) that other certain tract of land located at 1951 Maybank Hwy, Charleston,
SC 29412, being more particularly described on Exhibit “A-15” attached hereto
and made a part hereof (herein, “Parcel Fifteen”), and (xvi) that other certain
tract of land located at 1108 Stockade Ln., Mt. Pleasant, SC 29466, being more
particularly described on Exhibit “A-16” attached hereto and made a part hereof
(herein, “Parcel Sixteen”, and Parcels Eleven thru Parcel Sixteen, being
collectively referred to as the “Phase Two Parcels”; the Phase One Parcels and
the Phase Two Parcels being collectively called the “Land”, and sometimes
individually referred to as a “Parcel”).



--------------------------------------------------------------------------------

It is the intent of this Agreement that Seller and Purchaser will close on the
Land in accordance with and subject to the terms of this Agreement. If Purchaser
fails to close on the Phase One Parcels for any reason other than Seller’s
default or any other provision of this Agreement which allows Purchaser to
terminate as to one or more Parcels, this Agreement shall be terminated.

(b) Easements. All easements, if any, benefiting the Land or the Improvements
(as defined in Section 1.1(d) of this Agreement).

(c) Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way.

(d) Improvements. (i) All improvements and related amenities in and on Parcel
One, comprising approximately 69,355 net rentable square feet of storage space
and 572 rental units, and being commonly known as “Stockade Storage” (herein,
the “Parcel One Improvements”), (ii) all improvements and related amenities in
and on Parcel Two, comprising approximately 72,630 net rentable square feet of
storage space and 481 rental units, and being commonly known as “Stockade
Storage” (herein, the “Parcel Two Improvements”), (iii) all improvements and
related amenities in and on Parcel Three, comprising approximately 68,740 net
rentable square feet of storage space and 588 rental units, and being commonly
known as “Stockade Storage” (herein, the “Parcel Three Improvements”), (iv) all
improvements and related amenities in and on Parcel Four, comprising
approximately 67,075 net rentable square feet of storage space and 448 rental
units, and being commonly known as “Stockade Storage” (herein, the “Parcel Four
Improvements”), (v) all improvements and related amenities in and on Parcel
Five, comprising approximately 65,375 net rentable square feet of storage space
and 487 rental units, and being commonly known as “Stockade Storage” (herein,
the “Parcel Five Improvements”), (vi) all improvements and related amenities in
and on Parcel Six, comprising approximately 35,375 net rentable square feet of
storage space and 247 rental units, and being commonly known as “Stockade
Storage” (herein, the “Parcel Six Improvements”), (vii) all improvements and
related amenities in and on Parcel Seven, comprising approximately 51,543 net
rentable square feet of storage space and 367 rental units, and being commonly
known as “Stockade Storage” (herein, the “Parcel Seven Improvements”),
(viii) all improvements and related amenities in and on Parcel Eight, comprising
approximately 86,450 net rentable square feet of storage space and 583 rental
units, and being commonly known as “Stockade Storage” (herein, the “Parcel Eight
Improvements”), (ix) all improvements and related amenities in and on Parcel
Nine, comprising approximately 54,675 net rentable square feet of storage space
and 383 rental units, and being commonly known as “Stockade Storage” (herein,
the “Parcel Nine Improvements”), (x) all improvements and related amenities in
and on Parcel Ten, comprising approximately 78,890 net rentable square feet of
storage space and 659 rental units, and being commonly known as “Stockade
Storage” (herein, the “Parcel Ten Improvements”, and together with the Parcel
One Improvements thru the Parcel Nine Improvements being collectively referred
to as the “Phase One Improvements”), (xi) all improvements and related amenities
in and on Parcel Eleven, comprising approximately 40,970 net rentable square
feet of storage space and 393 rental units, and being commonly known as
“Stockade Storage” (herein, the “Parcel Eleven Improvements”), (xii) all
improvements and related amenities in and on Parcel Twelve, comprising
approximately TBD net rentable square feet of storage space and TBD rental
units, and also being commonly known as “Stockade Storage” (herein, the “Parcel
Twelve Improvements”), (xiii) all improvements and related amenities in and on
Parcel Thirteen, comprising approximately 47,050 net rentable square feet of
storage space and 426 rental units, and also being commonly known as “Stockade
Storage” (herein, the “Parcel Thirteen Improvements”), (xiv) all improvements
and related amenities in and on Parcel Fourteen, comprising approximately 63,545
net rentable square feet of storage space and 591 rental units, and also being
commonly known as “Stockade Storage” (herein, the “Parcel Fourteen
Improvements”), (xv) all improvements and related amenities in and on Parcel
Fifteen, comprising approximately 66,335 net rentable square feet of storage
space and 573 rental units, and also being commonly known as “Stockade Storage”
(herein, the “Parcel Fifteen Improvements”), and (xvi) all improvements and
related amenities in and on Parcel Sixteen, comprising approximately 195,072 net
rentable square feet of storage space and 1,372 rental units, and also being
commonly known as “Stockade Storage” (herein, the “Parcel Sixteen Improvements”,
and together with the Parcel Eleven Improvements thru the Parcel Fifteen
Improvements being collectively referred to as the “Phase Two Improvements”; the
Phase One Improvements and the Phase Two Improvements being herein collectively
called the “Improvements”).

 

2



--------------------------------------------------------------------------------

(e) Leases. Seller’s interest under (i) all written leases, occupancy agreements
and rental agreements (collectively, the “Leases”) for rental units in the
Property, including all tenant leasing files, together with all tenant security
deposits held by Seller on the Closing Date (as defined in Section 6.1 of this
Agreement), and (ii) all cellular tower leases and billboard leases relating to
the Property, if any, as more particularly described on Schedule “B” attached
hereto and incorporated herein (the “Additional Leases”).

(f) Tangible Personal Property. All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other items of personal property owned by Seller
and located on or about the Land and the Improvements (the “Tangible Personal
Property”), including, without limitation, those items of personal property set
forth on Exhibit “D” attached hereto, and further including all golf carts and
on site moving trucks owned by Seller or its affiliates, if any, listed on
Exhibit “D” hereto (herein collectively, the “Motor Vehicles”). The golf carts
at Stockade Facility “I” at Ridgeland and at Daniel Island will be excluded. Of
the five (5) trucks, three (3) trucks will convey and one (1) will remain at
Stockade Facility “I” and one (1) will remain at Daniel Island.

(g) Boxes, Packing Supplies, Quilts and Locks. Prior to Closing, Seller will
inventory (subject to verification by Purchaser) all the boxes, packing
supplies, quilts and locks and these will be conveyed to Purchaser at closing
for the amount of Seller’s costs.

(h) Contracts. Seller’s interest (to the extent the same is assignable) under
the “Contracts” (as defined below), other than the “Rejected Contracts” (as
defined below).

(i) Intangible Property. All intangible property (the “Intangible Property”)
owned by Seller and pertaining to the Land, the Improvements, or the Tangible
Personal Property, including, without limitation, (i) all “yellow page”
advertisements (Purchaser to pay for yellow page advertisement fees accruing
from and after the date of Closing which will be included in the phone bill),
(ii) all transferable utility contracts, (iii) all transferable telephone
exchange numbers, including the telephone numbers and telecopy numbers set forth
on Exhibit “H” attached hereto, (iv) all plans and specifications, (v) all
licenses, permits, engineering plans and landscape plans, (vi) all assignable
warranties and guarantees relating to the Property or any part thereof,
(vii) all internet websites and other internet related property rights owned by
Seller and/or any affiliate thereof and relating to the Property, including,
without limitation, the domain name “www.stockadestorage.com”, and the website
information, paid search campaigns and local listing information listed on
Exhibit “J” attached hereto, and (viii) all of Seller’s right, title and
interest in and to the trade name “Stockade Storage”. Provided, however, if
Purchaser fails to close the Phase Two Property (hereinafter defined) for any
reason other than Seller’s default or any other provision of this Agreement
which allows Purchaser to terminate as to one or more Parcels, the assignments
in this Section 1.1(i), (vii) and (viii) above shall automatically terminate and
Seller shall have all rights to reinstate all internet related property,
including, without limitation, the domain name “www.stockadestorage.com” and to
use the trade name “Stockade Storage”. At the Phase One Closing (as hereinafter
defined), Purchaser shall grant a license to Seller without cost to Seller to
use the name “Stockade Storage” for the Phase Two Property, the Stockade
Facility “I” at Ridgeland (“Ridgeland Facility”), the facility at Daniel Island,
South Carolina (the “Daniel Island Facility”), and any other facility located on
a Parcel of the Property not conveyed to Purchaser under the terms of this
Agreement. Seller and Purchaser shall use commercially reasonable efforts to
agree to the form of license agreement during the Approval Period. In addition,
after the Phase One Closing, Seller may set up a separate website for the
Ridgeland Facility and the Daniel Island Facility and any other facility located
on a Parcel of the Property not conveyed to Purchaser under the terms of this
Agreement, and, if Seller elects to set up a website for said facilities,
Purchaser agrees to provide a link on the “SmartStop” website to Seller’s new
website. Seller shall not be required to change the name of its existing
entities known as: Stockade Storage of Charleston, LLC, Stockade Storage, LLC
and Stockade Business Park Association, Inc.

The Phase One Parcels, the Phase One Improvements and all easements, rights,
appurtenances, Leases, Additional Leases, Tangible Personal Property, Motor
Vehicles, Contracts and Intangible Properties associated with the Phase One
Parcels and the Phase One Improvements being herein collectively referred to as
the “Phase One Property”.

 

3



--------------------------------------------------------------------------------

The Phase Two Parcels, the Phase Two Improvements and all easements, rights,
appurtenances, Leases, Additional Leases, Tangible Personal Property, Motor
Vehicles, Contracts and Intangible Properties associated with the Phase Two
Parcels and the Phase Two Improvements being herein collectively referred to as
the “Phase Two Property”.

1.2 Excluded Property. Subject to the terms of this Section 1.2, the real
property described on Exhibit “I” attached hereto shall be excluded from the
property to be conveyed and/or transferred hereunder. Seller shall be
responsible, at its sole cost and expense, for securing a subdivision plat
creating a separate parcel for each Excluded Property (each such plat being
referred to herein as a “Replat”). Each Replat shall be subject to the written
approval of Purchaser, not to be unreasonably withheld, before such Replat is
submitted or resubmitted for review and approval by any governmental entity. If
the Replat for any Excluded Property has not received final approval by the
appropriate governmental entity and been filed of record in the applicable real
property records at least twenty (20) days prior to the scheduled Closing Date
for said Parcel, the Closing Date for all Parcels included in the phase in which
said Excluded Property was to close (i.e., the Phase One Closing or the Phase
Two Closing, as said terms are hereafter defined) shall automatically be
extended for thirty (30) days (the “First Extended Closing Date”). Likewise, if
the Replat for any Excluded Property has not received final approval by the
appropriate governmental entity and been filed of record in the appropriate real
property records at least twenty (20) days prior to the First Extended Closing
Date for said Parcel, the First Extended Closing Date for all Parcels included
in the phase in which said Excluded Property was to close shall automatically be
extended for an additional thirty (30) days (the “Second Extended Closing
Date”). If the Replat for any Excluded Property has not received final approval
by the appropriate governmental entity and been filed of record in the
appropriate real property records at least twenty (20) days prior to the Second
Extended Closing Date for said Parcel, such Excluded Parcel or Excluded Parcels
will be included in the sale of the Property, with no adjustment to the Purchase
Price.

2.

PURCHASE PRICE

2.1 Purchase Price. The purchase price for the Property shall be the sum of
(i) Thirty Six Million Four Hundred Thousand and no/100 Dollars ($36,400,000.00)
for the Phase One Property (herein referred to as the “Phase One Purchase
Price”), and (ii) Forty Million and no/100 Dollars ($40,000,000.00) for the
Phase Two Property (herein referred to as the “Phase Two Purchase Price”; the
Phase One Purchase Price and the Phase Two Purchase Price being herein
collectively referred to as the “Purchase Price”), subject to prorations and
adjustments as set forth in this Agreement, and shall be paid by Purchaser to
Seller at the Parcel One Closing (as hereafter defined) and the Parcel Two
Closing (as hereafter defined), respectively, by wire transfer of immediately
available funds to the Escrow Agent on the respective Closing Date in accordance
with wire transfer instructions to be provided by the Escrow Agent. The Purchase
Price shall be allocated among the projects comprising the Property, as set
forth on Schedule “C” attached hereto and incorporated herein.

3.

EARNEST MONEY

3.1 Earnest Money. Purchaser shall deliver to Republic Title of Texas, Inc.,
2626 Howell Street, 10th Floor, Dallas, Texas 75204, Attn: Jennifer Haden
(“Escrow Agent”), as agent for Chicago Title Insurance Company (“Title
Company”), within three (3) business days after the “Effective Date” (as defined
below), an earnest money deposit (the “Initial Deposit”) in the amount of One
Million and no/100 Dollars ($1,000,000.00), which shall be deposited by Escrow
Agent in its account with Wells Fargo, N.A. Prior to the expiration of the
“Approval Period” (as defined below), in the event Purchaser elects not to
terminate this Agreement, Purchaser shall make an additional earnest money
deposit (the “Additional Deposit”) with Escrow Agent in the amount of One
Million and no/100 Dollars ($1,000,000.00), which shall be deposited by Escrow
Agent in its account with Wells Fargo, N.A. The Initial Deposit, together with
the Additional Deposit, if and when made, and together with all interest accrued
thereon, is herein collectively called the “Earnest Money”. The Earnest Money
shall be invested by the Escrow Agent in an FDIC-insured, interest-bearing
account with Wells Fargo, N.A., separate from other funds held by Escrow Agent,
as Purchaser shall direct. If the sale of the Property is consummated under this

 

4



--------------------------------------------------------------------------------

Agreement, the Earnest Money shall be paid to Seller and applied as a credit
against the Purchase Price at the Parcel Two Closing. At the time the Additional
Deposit is made, the entire Earnest Money shall become nonrefundable except in
the event of a Seller default or other provision of this Agreement which allows
Purchaser to terminate and receive a refund of the Earnest Money. If Purchaser
terminates this Agreement in accordance with any right to terminate granted to
Purchaser by the terms of this Agreement, the Earnest Money shall be returned to
Purchaser, and neither party hereto shall have any further obligations under
this Agreement except for such obligations which by their terms expressly
survive the termination of this Agreement (the “Surviving Obligations”). The
Earnest Money shall be allocated among the properties comprising the Property,
as set forth on Schedule “C”, attached hereto and incorporated herein,

4.

CONDITIONS TO CLOSING

4.1 Seller’s Obligations. Seller shall deliver to Purchaser (at Seller’s
expense), by July 5, 2012, true, correct, complete and legible copies of all of
the due diligence items listed on Schedule “A” attached hereto and incorporated
herein with respect to the Property (collectively, the “Due Diligence Items”).

4.1.1 Approval Period. During the period commencing on the Effective Date and
expiring at 5:00 p.m. Central Time on the forty fifth (45th) day following the
Effective Date (the “Approval Period”), the following matters shall be
conditions precedent to Purchaser’s obligations under this Agreement:

(a) Purchaser’s being satisfied in Purchaser’s sole discretion that the Property
is suitable for Purchaser’s intended use; and

(b) Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items.

Purchaser may (but shall not be obligated to) terminate this Agreement by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser’s sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby. In such event, this Agreement will terminate as of the date
of such notice, and neither party shall have any further obligation hereunder
except for the Surviving Obligations. If, in Purchaser’s sole and absolute
discretion, Purchaser determines that it desires to consummate the purchase of
the Property contemplated hereby, then Purchaser will give written notice
thereof (the “Closing Notice”) to Seller, prior to the expiration of the
Approval Period. In the event that Purchaser provides Seller with the Closing
Notice, then Purchaser will be deemed to have waived its termination rights
under this Section 4.1.1, and the parties will proceed to Closing, subject to
all other terms and conditions of this Agreement. If Purchaser does not give
Seller the Closing Notice prior to the expiration of the Approval Period and has
not previously terminated this Agreement by written notice to Seller, then this
Agreement automatically shall terminate upon the expiration of the Approval
Period, and, in such event, neither party shall have any further obligation
hereunder except for the Surviving Obligations. In either of such events
terminating this Agreement, immediately following written request from Purchaser
to the Escrow Agent, the Escrow Agent shall return all of the Earnest Money to
Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller.

4.1.2 Title Commitments. Seller shall convey good and marketable title to the
Property to Purchaser at Closing, subject only to the “Permitted Encumbrances”
(defined below). Within five (5) days following the Effective Date, Purchaser
shall order a title commitment for each of the projects and shall make
commercially reasonable efforts to cause Escrow Agent to deliver the title
commitments within thirty (30) days of the Effective Date, comprising the
Property (collectively, the “Title Commitments”) for an ALTA Owner’s Policy of
Title Insurance for each such project (collectively, the “Title Policies”),
issued by the Escrow Agent on behalf of the Title Company, insuring good and
marketable fee simple title to the Property, together with legible copies of all
exceptions listed therein. Purchaser shall have a period of fifteen
(15) business days following its receipt of the Title Commitments, legible
copies of all exceptions listed therein and the “Surveys” (defined below), to
deliver to Seller a written notice of Purchaser’s objections to title for each
project comprising a portion of the Property (individually, a “Title Objection
Letter”). Seller shall have the right, but not the obligation, to cure
Purchaser’s objections to title; subject, however, to Seller’s obligation to
remove all “Monetary Liens” (as defined below) on or by Closing. Seller shall
notify Purchaser in writing within five (5) days following Seller’s receipt of a
Title Objection Letter concerning which title objections, if any, Seller has
agreed to cure and Seller shall have thirty (30) days to cure. In the event that
Seller does not undertake to cure all of the objections in each such Title
Objection Letter to

 

5



--------------------------------------------------------------------------------

Purchaser’s sole satisfaction (or does not timely respond to any such Title
Objection Letter), then each project comprising the Property with respect to
which Seller has not agreed to cure all of Purchaser’s title objections shall be
herein referred to as a “Title Objection Property”. Purchaser shall have the
right for five (5) days after receipt of Seller’s response to each Title
Objection Letter relating to a Title Objection Property (or five (5) days
following the expiration of the period within which Seller was to so respond) to
either (i) waive any such title objection in writing and proceed to Closing (in
which event such waived title objection shall be deemed to be a “Permitted
Encumbrance”, as defined below), or (ii) terminate this Agreement upon written
notice to Seller with respect to such Title Objection Property (or Title
Objection Properties, as the case may be), (b) the parties shall proceed to
Closing with respect to the remainder of the Property, with the Purchase Price
being reduced by the portion of the Purchase Price allocable to such Title
Objection Property (or Title Objection Properties, as the case may be) with
respect to which this Agreement is being terminated, as set forth on Schedule
“C” attached hereto, and (c) neither party shall have any further right or
obligation hereunder with respect to such Title Objection Property (or Title
Objection Properties, as the case may be) with respect to which this Agreement
is being terminated, other than the Surviving Obligations relating thereto. All
exceptions set forth in Schedule B of the Title Commitments which are not
objected to by Purchaser (including matters initially objected to by Purchaser
which objections are subsequently waived in writing) are herein collectively
called the “Permitted Encumbrances”. In the event that any update to any of the
Title Commitments indicates the existence of any liens, encumbrances or other
defects or exceptions (the “Unacceptable Encumbrances”) which are not shown in
the initial Title Commitments and that are unacceptable to Purchaser, Purchaser
shall within five (5) days after receipt of any such update to such Title
Commitment notify Seller in writing of its objection to any such Unacceptable
Encumbrance (the “Unacceptable Encumbrance Notice”). Notwithstanding anything to
the contrary contained herein, Seller shall have no obligation to take any steps
or bring any action or proceeding or otherwise to incur any expense whatsoever
to eliminate or modify any of the Unacceptable Encumbrances; provided, however,
that Seller shall, prior to or at Closing, eliminate by paying, bonding around
or otherwise discharging in a manner satisfactory to Purchaser (i) any
Unacceptable Encumbrances that arise by, through or under Seller, and (ii) any
mortgages, deeds of trust, deeds to secure debt, mechanics’ liens or monetary
judgments that appear on any of the Title Commitments (“Monetary Liens”). In the
event Seller is unable, unwilling or for any reason fails to eliminate or modify
all of the Unacceptable Encumbrances to the sole satisfaction of Purchaser
(other than the Unacceptable Encumbrances and Monetary Liens required to be
removed by Seller in accordance with the preceding sentence). Purchaser may
terminate this Agreement as to the Title Objection property in question by
delivering notice thereof in writing to Seller by the earliest to occur of
(i) the Closing Date, (ii) five (5) days after Seller’s written notice to
Purchaser of Seller’s intent to not cure one or more of such Unacceptable
Encumbrances, or (iii) ten (10) days after the Unacceptable Encumbrance Notice,
in the event Seller does not timely respond thereto. Upon a termination of this
Agreement, with respect to a Title Objection Property (or Title Objection
Properties, as the case may be) pursuant to the immediately preceding sentence,
(x) the parties shall proceed to Closing with respect to the remainder of the
Property, with the Purchase Price being reduced by the portion of the Purchase
Price allocable to the applicable Title Objection Property (or Title Objection
Properties, as the case may be) with respect to which this Agreement is being
terminated, as set forth on Schedule “C” attached hereto, and (y) neither party
shall have any further right or obligation hereunder with respect to the
applicable Title Objection Property (or Title Objection Properties, as the case
may be) with respect to which this Agreement is being terminated, other than the
Surviving Obligations relating thereto.

4.1.3 Surveys. Purchaser shall obtain, at its sole cost and expense, a current,
as-built survey prepared by a registered surveyor acceptable to Purchaser for
each of the projects comprising the Property (collectively, the “Survey”), which
may be an update of the existing surveys delivered by Seller to Purchaser
pursuant to Section 4.1 above. Purchaser shall make commercially reasonable
efforts to cause the surveyor or surveyors to deliver all Surveys within thirty
(30) days of the Effective Date.

4.1.4 Contracts. Purchaser shall notify Seller prior to the expiration of the
Approval Period which of the “Contracts” (as defined below) Purchaser will
require Seller to cancel at Closing (the “Rejected Contracts”), and Seller
hereby agrees to cancel same not later than Closing. However, if any of the
Contracts are not terminable upon thirty (30) days notice or less, and without
payment of a fee or penalty, then Purchaser agrees to assume such Contracts at
Closing, provided they are assignable. Any Contracts which are not assignable
shall be the sole responsibility of Seller, shall be cancelled by Seller on or
before Closing, and Seller shall and hereby agrees to indemnify Purchaser from
any and all liability relating thereto, which indemnification obligation
expressly shall survive Closing.

 

6



--------------------------------------------------------------------------------

4.2 Inspection. During the Approval Period, at any time and from time to time
during normal business hours (and thereafter through the Closing Date), upon
forty eight (48) hours prior notice to Seller, which may be verbal, Purchaser
may inspect, test, and survey: (a) the Property and any and all portions
thereof, including physical and mechanical inspections, (b) all financial and
other records pertaining to the operation of the Property, including, but not
limited to, all books, records, documents, accounting and management reports of
Seller, and (c) originals of all Leases and Contracts. Notwithstanding the
foregoing, Purchaser must obtain Seller’s prior written approval of the scope
and method of any environmental testing or investigation (other than a Phase I
environmental site assessment, which shall require no consent or approval of any
kind), prior to Purchaser’s commencement of such inspections or testing. Seller
shall cooperate in good faith with Purchaser, Purchaser’s agents and independent
contractors in connection with all such inspections, tests and surveys,
including obtaining all necessary tenant consents and/or providing adequate
notice to tenants regarding Purchaser’s entry into leased areas on the Property,
and making available during normal business hours all relevant personnel to
answer any questions which Purchaser may have regarding the Property. Purchaser,
at Purchaser’s sole expense, shall repair any and all damage resulting from any
of the tests, studies, inspections and investigations performed by or on behalf
of Purchaser pursuant to this Section 4.2, and Purchaser shall indemnify, defend
and hold Seller harmless from and against all claims for bodily injury or
property damage which may be asserted against Seller arising out of the tests,
studies, inspections and investigations performed by Purchaser hereunder, which
obligation of indemnification shall survive the Closing or termination of this
Agreement. Prior to any entry onto the Property by Purchaser or any of its
agents, Purchaser shall furnish Seller with evidence that Purchaser maintains a
policy of general liability insurance providing premises/operations coverage
included under the per occurrence/general aggregate coverage, having a combined
single limit liability of not less than $1,000,000, naming Seller as an
additional insured.

4.3 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that (a) Purchaser has the full right, power and authority,
without the joinder of any other person or entity, to enter into, execute and
deliver this Agreement and to perform all duties and obligations imposed on
Purchaser under this Agreement, and (b) neither the execution nor the delivery
of this Agreement, nor the consummation of the purchase and sale contemplated
hereby, nor the fulfillment of or compliance with the terms and conditions of
this Agreement conflict with or will result in the breach of any of the terms,
conditions, or provisions of any agreement or instrument to which Purchaser is a
party or by which Purchaser or any of its assets is bound. Purchaser’s
representations and warranties set forth in this Section 4.3 shall survive the
Closing or termination of this Agreement.

4.4 Seller’s Representations and Warranties.

(a) Seller represents and warrants to Purchaser that:

(i) Seller has the full right, power, and authority, without the joinder of any
other person or entity, to enter into, execute and deliver this Agreement, and
to perform all duties and obligations imposed on Seller under this Agreement,

(ii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound,

(iii) Except for Parcel Eleven, (known as Stockade Storage “A”) 1117 Bowman
Road, Mount Pleasant, South Carolina, which is subject to the litigation matter
described on Schedule E, attached hereto, (the “Parcel Eleven Litigation”),
there is no existing or pending (or to Seller’s knowledge threatened) litigation
affecting Seller or the Property (Seller shall and hereby agrees to indemnify
Purchaser from any and all liability relating to the Parcel Eleven Litigation,
which indemnification obligation expressly shall survive Closing),

(iv) Seller has no knowledge of, and has not received any written notice of, any
violation of any governmental requirements (including “Environmental
Requirements”, as defined below) concerning the Property, which have not been
remedied,

(v) Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements,

 

7



--------------------------------------------------------------------------------

(vi) the list of contracts attached hereto as Exhibit “E” (the “Contracts”), is
a true, correct and complete list of all service contracts, equipment leases
and/or maintenance agreements affecting the Property, and there are no other
such agreements affecting the Property,

(vii) Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended,

(viii) except for those tenants in possession of the Property under written
leases for space in the Property, as shown on the rent rolls attached hereto as
Exhibit “F” (collectively, the “Rent Rolls”), there are no parties in possession
of, or claiming any possession to, any portion of the Property. As shown on
Exhibit “F”, there are thirty (30) Related Party Units (“Related Party Units”)
which are occupied by Seller or one of its related entities. Seller may
continued to occupy the Related Party Units as a tenant for twelve (12) months
rent free after the Closing Date of the Parcel on which said Related Party Units
are located. Prior to the expiration of said twelve (12) month period, Seller
shall, or shall cause, the Related Party Units to be vacated or, at Seller’s
election, Seller may enter into a lease covering the Related Party Units at the
then current facility market rates. The terms of this Section 4.4(a)(viii) shall
survive Closing.

(ix) at Closing there will be no unpaid bills or claims in connection with any
repair of the Property by or on behalf of Seller that could result in the filing
of a lien against the Property,

(x) the Rent Rolls (which are effective as of the date indicated thereon), and
as the same shall be updated and recertified at Closing by Seller, are and shall
be true, correct and complete in all material respects and no concessions,
discounts or other periods of free or discounted rent have been given other than
those reflected on such Rent Rolls,

(xi) the financial statements delivered by Seller to Purchaser pursuant to
Section 4.1 hereof, and all other information delivered by Seller to Purchaser
pursuant to Section 4.1 hereof, are true, correct and complete in all material
respects,

(xii) Seller has no knowledge, and has received no notice, regarding any
environmental contamination on, at or adjacent to the Property,

(xiii) Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action which has been formally accepted as sufficient by such authority
or insurer,

(xiv) there are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Purchaser after the Closing,

(xv) Seller has no knowledge of any material defects in the drainage systems,
foundations, roofs, walls, superstructures, plumbing, air conditioning and
heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property, and to the best of Seller’s knowledge, the
Improvements were constructed substantially in accordance with the plans and
specifications for the construction thereof,

(xvi) to the best of Seller’s knowledge, the Improvements are free from the
presence or suspected presence of any form of mold, including those producing
mycotoxins, specifically including, but not limited to, Aspergillus,
Penicillium, and Stachybotrys,

(xvii) to the best of Seller’s knowledge, there are no underground storage tanks
located on or under the Property, there are no conditions on, at or relating to
the Property which are in non-compliance with “Environmental Requirements” (as
defined below), and, to the best of Seller’s knowledge, there are no “Hazardous
Materials” as defined below on, in or under the Property in quantities that
require reporting, investigation or remediation under Environmental
Requirements. To Seller’s actual knowledge, no tenants of the Property have
stored Hazardous Materials in their units. Seller does hereby disclose to
Purchaser that there is a monitoring well at Parcel Thirteen known as Stockade
Storage “C” 1533 Ashley River Road, Charleston, South Carolina,

 

8



--------------------------------------------------------------------------------

(xviii) there are no real estate tax appeals pending with respect to the
Property, and

(xix) all Property Apartments are occupied on month-to-month basis.

Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser as
of the Closing Date. All of the foregoing representations and warranties
expressly shall survive the Closing.

(b) For purposes of this Agreement, “Hazardous Materials” shall mean any
substance which is or contains (i) any “hazardous substance” as now or hereafter
defined in §101(14) of the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or
any regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) any radioactive
material, including any “source material”, “special nuclear material” or
“byproduct material”, as now or hereafter defined in 42 U.S.C. §2011 et seq.;
and (ix) any additional substances or materials which are now or hereafter
classified or considered to be hazardous or toxic under “Environmental
Requirements” (as defined below) or the common law, or any other applicable laws
relating to the Property. Hazardous Materials shall include, without limitation,
any substance, the presence of which on the Property, (A) requires reporting,
investigation or remediation under Environmental Requirements; (B) causes or
threatens to cause a nuisance on the Property or adjacent property or poses or
threatens to pose a hazard to the health or safety of persons on the Property or
adjacent property; or (C) which, if it emanated or migrated from the Property,
could constitute a trespass. Further, for purposes of this Agreement,
“Environmental Requirements” shall mean all laws, ordinances, statutes, codes,
rules, regulations, agreements, judgments, orders, and decrees, now or hereafter
enacted, promulgated, or amended, of the United States, the states, the
counties, the cities, or any other political subdivisions in which the Property
is located, and any other political subdivision, agency or instrumentality
exercising jurisdiction over the owner of the Property, the Property, or the use
of the Property, relating to pollution, the protection or regulation of human
health, natural resources, or the environment, or the emission, discharge,
release or threatened release of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or waste or Hazardous Materials into
the environment (including, without limitation, ambient air, surface water,
ground water or land or soil).

4.5 Conditions Precedent to Closing. It shall be a condition precedent to
Purchaser’s obligations to consummate this transaction that (i) all
representations and warranties made herein by Seller are true and correct in all
respects as of the Closing Date, (ii) all covenants made by Seller herein are
fully complied with, and (iii) at Closing the Escrow Agent, on behalf of the
Title Company, has committed to and does issue the Title Policies, in the form
required by this Agreement; provided that in the event the Title Policies are
not available at Closing, then the Escrow Agent shall provide Purchaser at
Closing, at Purchaser’s option, with either (a) a “marked title commitment” with
respect to each project comprising the Property, committing to issue the Title
Policies in the form required by this Agreement, or (b) a proforma owner’s title
policy with respect to each project comprising the Property, in the form
required by this Agreement, with the Title Policies to be delivered to Purchaser
as promptly after Closing as reasonably possible, failing which, Purchaser, at
its option, and in addition to any other remedy available, shall be entitled to
terminate this Agreement and receive a return of the Earnest Money.

5.

COVENANTS OF SELLER

5.1 Insurance. From the Effective Date through and including the Closing Date,
Seller agrees to keep the Property insured for its replacement cost under its
current policies against fire and other hazards covered by extended coverage
endorsement and commercial general liability insurance against claims for bodily
injury, death and property damage occurring in, on or about the Property, and to
pay all premiums for such insurance prior to the applicable due dates.

 

9



--------------------------------------------------------------------------------

5.2 Operation of Property. From the Effective Date through and including the
Closing Date, Seller agrees to operate and maintain the Property in the normal
course of business substantially in accordance with Seller’s past practices with
respect to the Property, normal wear and tear excepted. Seller agrees to file
real estate tax appeals with respect to any increase in the appraised value or
tax rate affecting the Property in a timely manner.

5.3 Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party contracts which
are necessary to carry out its obligations under Section 5.2, which shall be on
market terms and cancellable on thirty (30) days written notice or less, without
payment of any fee or penalty.

5.4 Leasing of Property. From the Effective Date through and including the
Closing Date, Seller agrees that any new leases will be entered into in the same
manner as the Seller has conducted business in the past twelve (12) months and
Seller will not amend, terminate or accept the surrender of any existing leases,
including the Additional Leases, if any, except in the same manner as the Seller
has conducted business in the past twelve (12) months. Seller represents and
warrants to Purchaser that (i) no leases have been or shall be entered into with
any party that, directly or indirectly, has an ownership interest in Seller, or
is otherwise in any manner affiliated with Seller (an “Affiliate”), and
(ii) except for the Related Party Units listed on Exhibit “F” all existing
leases have been (and all future leases shall be) entered into only with third
parties that are unknown to Seller, any Affiliate of Seller, and their
respective officers, directors, principals, managers, members, partners,
shareholders, agents and/or representatives.

5.5 Listing of Property for Sale. From the Effective Date through and including
the Closing Date, Seller agrees to not list, verbally or in writing, all or any
portion of the Property with any broker or otherwise solicit or make or accept
any offers to sell all or any portion of the Property or enter into any
contracts or agreements, including back-up contracts, regarding the disposition
of all or any portion of the Property. This limitation does not apply to any of
the Excluded Property.

5.6 Obligation to Provide Notices. Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of all or
any portion of the Property, (ii) any alleged violations of all or any portion
of the Property with respect to applicable governmental laws or requirements,
(iii) any litigation filed or threatened against Seller or all or any portion of
the Property, or (iv) any other matter that adversely affects, or potentially
could adversely affect, all or any portion of the Property.

5.7 Auction. Prior to Closing, Seller will conduct an auction for all units that
are in default that can be set for auction in compliance with all governmental
regulations. All auctions shall be conducted in accordance with the laws of the
States of Georgia, Florida, and South Carolina as applicable. Seller will hold
Purchaser and Purchaser’s agents and representatives harmless from any legal
actions brought by any tenant as a result of any such auction or any other
action of Seller with regard to the sale of a tenant’s property during the
period Seller owned the Property. Seller’s obligations under the immediately
preceding sentence expressly shall survive Closing.

5.8 Property Apartments. Purchaser intends to interview current individuals who
manage the Property for employment by Purchaser’s affiliated management company.
In the event the Property contains one or more apartments (collectively, the
“Property Apartments”, whether one or more), whether for the use of the property
manager or any other party who is not retained by Purchaser’s affiliated
management company, Seller shall give notice at Closing under the applicable
Landlord Tenant Act for the tenant to vacate, Seller shall thereafter diligently
seek the removal of the tenant at Seller’s costs and expense. Seller’s
obligations contained in this Section 5.8 expressly shall survive Closing.

 

10



--------------------------------------------------------------------------------

6.

CLOSING

6.1 Closing. Assuming that all conditions to closing have been satisfied and
this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby shall be held at the offices of the Escrow
Agent, located at the address set forth in Section 9.1 hereof, as follows:

(i) the closing for the Phase One Property (the “Phase One Closing”) shall occur
on August 10, 2012 (the “Phase One Closing Date”), subject to automatic
extension pursuant to the terms of Section 1.2 above; and

(ii) the closing for the Phase Two Property (the “Phase Two Closing”; the Phase
One Closing and the Phase Two Closing being sometimes individually referred to
herein as the “Closing”) shall occur on October 31, 2012, subject to automatic
extension pursuant to the terms of Section 1.2 above (the “Phase Two Closing
Date”; the Phase One Closing Date and the Phase Two Closing Date being sometimes
individually referred to herein as the “Closing Date”).

Seller and Purchaser agree that the Closing shall be consummated through an
escrow closing with the Escrow Agent acting as escrow agent, and neither party
need be present at Closing.

6.2 Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to tenants in possession under the Leases.

6.3 Proration. All rents, other amounts payable by the tenants under the Leases
and the Additional Leases, if any, and all other income with respect to the
Property for the month in which the Closing occurs, to the extent collected by
Seller on or before the Closing Date, and real estate and personal property
taxes and other assessments with respect to the Property for the year in which
the Closing occurs, shall be prorated to the Closing Date, with Purchaser
receiving the benefits and burdens of ownership on the Closing Date. Should any
rollback or similar taxes be due and payable on or after Closing with respect to
the transaction contemplated hereby, such taxes shall be the sole responsibility
of Seller, and Seller hereby agrees to indemnify and hold Purchaser harmless
therefrom, which obligations of Seller expressly shall survive Closing.
Utilities shall be canceled by Seller and reestablished in Purchaser’s name on
the Closing Date, if possible; otherwise utilities shall be prorated at Closing.
Any amounts unpaid under the Contracts which Purchaser elects to assume at
Closing shall be prorated between Seller and Purchaser at Closing.

(a) If Purchaser receives any past due rents due Seller within forty-five
(45) days from the Closing Date, Purchaser shall remit all past due funds to
Seller. Thereafter, if Purchaser receives any past due payments due Seller up to
the date of Closing such funds shall be retained by Purchaser. Seller agrees
that, after the Closing, it shall not file any eviction action in an effort to
collect any outstanding rents that remain owing to Seller after the Closing.

(b) If the Closing shall occur before the tax rate or the assessed valuation of
the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year, including all
matters appearing on the tax bill for such year, whether ad valorem or non-ad
valorem, applied to the latest assessed valuation. The proration at each Closing
shall be final.

6.4 Closing Costs and Credits. Purchaser shall pay, on the Closing Date, (a) all
escrow fees and other customary charges of the Escrow Agent, (b) all recording
costs relating to the Deeds, (c) all title insurance costs with respect to the
Title Policies, (d) all costs relating to the Surveys, and (e) the fees of
Purchaser’s counsel. Seller shall pay, on the Closing Date, (v) all applicable
transfer taxes, grantor’s taxes, documentary stamp taxes, and similar charges
relating to the transfer of the Property, (w) all costs and expenses relating to
retirement of any and all indebtedness secured by the Property, including
without limitation prepayment penalties, yield maintenance fees, defeasance
costs and the costs of recording all mortgage cancellations, and (x) the fees of
Seller’s counsel. Purchaser shall receive a credit at Closing for all security
and other deposits made by tenants under the Leases and for any prepaid rents
and other amounts related to months following the month in which Closing occurs.
Additionally, on the Closing Date, Seller shall leave petty cash in the amount
of Two Hundred and no/100 Dollars ($200.00) on site at each project comprising
the Property, which amount shall be reimbursed by Purchaser to Seller at Closing
as a credit in favor of Seller on the closing statement.

 

11



--------------------------------------------------------------------------------

6.5 Seller’s Obligations at the Closing. At the Closing, or at such other time
as indicated below, Seller shall take such action as the Escrow Agent reasonably
requires to consummate the transactions made the subject of this Agreement and
shall deliver to Purchaser (or cause to be delivered to Purchaser) such
documents as the Escrow Agent or Title Company reasonably require, including but
not limited to the following (it being understood that each party comprising
Seller shall deliver one complete set of each of the following closing documents
and deliveries relating to the self storage facility owned by such party):

(a) Deeds. A Special Warranty Deed or Limited Warranty Deed, as applicable, for
each of the self storage facilities comprising the Property (collectively, the
“Deeds”) conveying the Land and the Improvements to Purchaser, in the forms
attached to this Agreement as Exhibit “B”, subject only the Permitted
Encumbrances. The description of the Land provided with the Surveys shall be the
legal description used in the Deeds.

(b) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Escrow Agent to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(c) Foreign Person. An affidavit of Seller certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended.

(d) Leases. The originals of all of the Leases and the Additional Leases.

(e) Contracts. The originals of all of the Contracts other than Rejected
Contracts, and evidence that all Rejected Contracts have been cancelled.

(f) Termination of Management Agreement. Evidence of the termination of any and
all management agreements affecting the Property, effective as of the Closing
Date, and duly executed by Seller and the property manager.

(g) Affidavit. An affidavit in the form required by the Escrow Agent to remove
any standard exceptions, including mechanics’ liens, parties in possession and
similar matters, together with a GAP Indemnity.

(h) Reaffirmation Certificate. A reaffirmation certificate in accordance with
the provisions of Section 4.4(a).

(i) Motor Vehicles. Certificates of title, or such other instruments of
assignment as may be necessary to transfer title to the Motor Vehicles, if any,
to Purchaser at Closing.

(j) Seller’s Closing Statement. Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement for each self storage facility comprising
the Property, in conformity with the terms of this Agreement as provided by the
Escrow Agent and otherwise in form satisfactory to Seller.

(k) Boxes, Packing Supplies, Quilts and Locks. At Closing Seller will provide an
inventory of all of these items together with evidence of Seller’s cost which
will be reimbursed to Seller at Closing as a separate line item on the Closing
Statement.

6.6 Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to Escrow Agent the following:

(a) Purchase Price. The Phase One Purchase Price at the Phase One Closing
(subject to adjustment in connection with prorations, credits and charges
hereunder) and the Phase Two Purchase Price at the Phase Two Closing (net of
Earnest Money to be applied against the Phase Two Purchase Price, and subject to
adjustment in connection with prorations, credits and charges hereunder),
payment of which shall be made by wire transfer of immediately available funds
to the account of the Escrow Agent.

 

12



--------------------------------------------------------------------------------

(b) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

(c) Purchaser’s Closing Statement. Purchaser shall execute and deliver to the
Title Company a Purchaser’s Closing Statement for each self storage facility
comprising the Property, in conformity with the terms of this Agreement, and
otherwise in form satisfactory to Purchaser.

6.7 Documents to be Executed by Seller and Purchaser. At the Closing, Seller and
Purchaser shall also execute and deliver the following:

(a) Tenant Notices. Signed statements or notices to all tenants of the Property
notifying such tenants that the Property has been transferred to Purchaser and
that Purchaser is responsible for security deposits returnable under the Leases
and notifying such tenants of the new address where tenants are to make rental
payments after the Closing. The amounts of the security deposits set forth in
the tenant notices shall correspond to the security deposits set forth in the
Rent Rolls, as updated and certified by Seller in connection with the Closing.

(b) Assignment of Personal Property, Service Contracts, Warranties and Leases.
An Assignment of Personal Property, Service Contracts, Warranties and Leases
with respect to each of the self storage properties comprising the Property
(collectively, the “Assignment”), in the form attached to this Agreement as
Exhibit “C”.

7.

RISK OF LOSS

7.1 Condemnation. If, prior to the Closing, action is initiated to take all or
any portion of any of the self storage facilities comprising the Property
(herein, the “Condemnation Property”), by eminent domain proceedings or by deed
in lieu thereof, Purchaser may either at or prior to Closing (a) terminate this
Agreement with respect to the Condemnation Property, in which event (i) the
allocable portion of the Deposit for the Condemnation Property, as set forth on
Schedule “C” attached hereto (together with all interest accrued thereon), shall
be refunded to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, (ii) the parties shall proceed to Closing with respect to the
remainder of the Property, with the Purchase Price being reduced by the portion
of the Purchase Price allocable to the Condemnation Property, as set forth on
Schedule “C” attached hereto, and (iii) neither party shall have any further
right or obligation hereunder with respect to the Condemnation Property, other
than the Surviving Obligations relating thereto, or (b) consummate the Closing
with respect to all of the Property, in which latter event all of Seller’s
assignable right, title and interest in and to the award of the condemning
authority shall be assigned to Purchaser at the Closing and there shall be no
reduction in the Purchase Price.

7.2 Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If any of the self storage
facilities comprising the Property (herein, the “Casualty Property”) suffers any
damage in an amount equal to or in excess of One Hundred Thousand and no/100
Dollars ($100,000.00) prior to the Closing from fire or other casualty,
Purchaser may either at or prior to Closing (a) terminate this Agreement with
respect to the Casualty Property, in which event (i) the allocable portion of
the Deposit for the Casualty Project, as set forth on Schedule “C” attached
hereto (together with all interest accrued thereon), shall be refunded to
Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller,
(ii) the parties shall proceed to Closing with respect to the remainder of the
Property, with the Purchase Price being reduced by the portion of the Purchase
Price allocable to the Casualty Property, as set forth on Schedule “C” attached
hereto, and (iii) neither party shall have any further right or obligation
hereunder with respect to the Casualty Property, other than the Surviving
Obligations relating thereto, or (b) consummate the Closing with respect to all
of the Property, in which latter event all of Seller’s right, title and interest
in and to the proceeds of any insurance covering such damage, including any and
all rent loss insurance proceeds relating to the period from and after the
Closing Date, shall be assigned to Purchaser at the Closing and Purchaser shall
receive a credit against the Purchase Price at Closing in an amount equal to the
sum of (i) Seller’s deductible under its insurance policy and (ii) the amount of
any uninsured or underinsured loss. If any of the self storage facilities
comprising the Property

 

13



--------------------------------------------------------------------------------

suffers any damage in an amount less than One Hundred Thousand and no/100
Dollars ($100,000.00) prior to the Closing, Purchaser agrees that it will
consummate the Closing with respect to all of the Property and accept the
assignment of the proceeds of any insurance covering such damage, including any
and all rent loss insurance proceeds relating to the period from and after the
Closing Date (plus receive a credit against the Purchase Price in an amount
equal to the sum of (i) Seller’s deductible under its insurance policy and
(ii) the amount of any uninsured or underinsured loss) and there shall be no
other reduction in the Purchase Price.

8.

DEFAULT

8.1 Breach by Seller. In the event that Seller shall fail to consummate this
Agreement for any reason, except Purchaser’s default or a termination of this
Agreement by Purchaser or Seller pursuant to a right to do so under the
provisions hereof, Purchaser shall be entitled, as its sole and exclusive
remedies, at law or in equity, to either (i) terminate this Agreement and
receive a refund of the Earnest Money, in which event neither Seller nor
Purchaser shall have any further right or obligation hereunder other than the
Surviving Obligations, (ii) pursue the remedy of specific performance of
Seller’s obligations under this Agreement or (iii) receive a refund of the
Earnest Money, and pursue an action to recover Purchaser’s reasonable third
party documented actual damages from Seller, such actual damages to include,
without limitation, all costs and expenses incurred by Purchaser in connection
with its efforts to obtain financing for the Property, including, without
limitation, all loan application fees, loan deposits, rate lock fees, legal fees
and fees of other third party professionals. It is expressly agreed that a
default by any party comprising Seller shall be deemed a default by all parties
comprising Seller under this Agreement.

8.2 Breach by Purchaser. If Purchaser fails to consummate this Agreement for any
reason, except Seller’s default or a termination of this Agreement by Purchaser
or Seller pursuant to a right to do so under the provisions hereof, Seller, as
its sole and exclusive remedy, may terminate this Agreement and thereupon shall
be entitled to receive the Earnest Money as liquidated damages (and not as a
penalty). Seller and Purchaser have made this provision for liquidated damages
because it would be difficult to calculate, on the date hereof, the amount of
actual damages for such breach, and Seller and Purchaser agree that the Earnest
Money represents a reasonable forecast of such damages.

8.3 Notice and Cure. In the event of a default by Seller or Purchaser under this
Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (i) no such
notice and cure shall be provided with respect to a party’s default in failing
to timely close, or with respect to any party’s anticipatory breach of this
Agreement, and (ii) in no event shall any such notice and cure period result in
an extension of the Closing Date.

9.

MISCELLANEOUS

9.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by electronic mail to the respective addresses set forth below. For
purposes of this Section 9.1, the addresses of the parties for all notices are
as follows (unless changed by similar notice in writing given by the particular
party whose address is to be changed):

 

If to Seller:   Edgar A. Buck, Sr.   1911 Maybank Highway   Charleston, SC 29412
  Tel: (843)795-6622 / 6910   eab@jupiterhd.com

 

14



--------------------------------------------------------------------------------

  Margaret B. Buck   1911 Maybank Highway   Charleston, SC 29412   Tel:
(843)795-6622 / 6910   mbuck@jupiterhd.com   Edgar A. Buck, Jr.   78 Ashley
Pointe Drive Suite 300   Charleston, SC 29407   Tel: (843) 266-4140  
ebuck@jupiterhd.com with a copy to:   J. Sidney Boone, Jr., Esq.   McNair Law
Firm, P.A.   100 Calhoun Street, Suite 400   Charleston SC 29401   Tel: (843)
723-7831   sboone@mcnair.net If to Purchaser:   SSTI Acquisitions, LLC   111
Corporate Drive, Suite 120   Ladera Ranch, CA 92694   Attn: H. Michael Schwartz
  Tel: (949) 429-6600   Fax: (949) 429-6606   hms@strategiccapital.net with
copies to:   SSTI Acquisitions, LLC   5949 Sherry Lane, Suite 1050   Dallas,
Texas 75225   Attn: Wayne Johnson   Tel: (214) 217-9797   Fax: (214) 217-9790  
wjohnson@sstreit.com   and   Mastrogiovanni Schorsch & Mersky, P.C.   2001 Bryan
Street, Suite 1250   Dallas, Texas 75201   Attn: Charles Mersky, Esq.   Tel:
(214) 922-8800   Fax: (214) 922-8801   cmersky@msandm.com If to Escrow Agent:  
Republic Title of Texas, Inc.   2626 Howell Street   10th Floor   Dallas, Texas
75204   Attn: Jennifer Haden   Tel: (214) 754-7750   Fax: (214) 303-0935  
jhaden@republictitle.com

 

15



--------------------------------------------------------------------------------

9.2 Real Estate Commissions. Seller and Purchaser hereby represent and warrant
to each other that neither such party has authorized any broker or finder to act
on such party’s behalf in connection with the sale and purchase hereunder and
neither Seller nor Purchaser has dealt with any broker or finder purporting to
act on behalf of any other party. Purchaser agrees to indemnify and hold
harmless Seller from and against any and all claims, losses, damages, costs or
expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by Purchaser
or on Purchaser’s behalf with any broker or finder in connection with this
Agreement or the transaction contemplated hereby. Seller agrees to indemnify and
hold harmless Purchaser from and against any and all claims, losses, damages,
costs or expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by Seller or
on Seller’s behalf with any broker or finder in connection with this Agreement
or the transaction contemplated hereby. Notwithstanding anything to the contrary
contained herein, this Section 9.2 shall survive the Closing or any earlier
termination of this Agreement.

9.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

9.5 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

9.6 Time of Essence. Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the States of Georgia, Florida, or South Carolina then, in such event, the
time of such period shall be extended to the next day which is not a Saturday,
Sunday or legal holiday.

9.7 Governing Law. This Agreement shall be governed by the laws of the States of
Georgia, Florida, and South Carolina as concerns the Properties located in each
such state, and by the laws of the United States pertaining to transactions in
such States.

9.8 Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
to (i) an affiliate of Purchaser, (ii) an entity in which Strategic Storage
Operating Partnership, L.P., a Delaware limited partnership and/or Strategic
Storage Trust, Inc., a Maryland corporation, has a direct or indirect ownership
interest, (iii) a real estate investment trust of which Purchaser or an
affiliate of Purchaser is the external advisor, or (iv) a Delaware statutory
trust of which Purchaser or an affiliate of Purchaser is the signatory trustee
(any such party being herein called a “Permitted Assignee”); provided, however,
that, until the consummation of the Closing, no such assignment shall release or
relieve Purchaser of any liability hereunder. Additionally, Purchaser further
shall have the right to assign its rights under this Agreement to acquire each
of the self storage facilities comprising the Property to separate Permitted
Assignees.

9.9 Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10 Attorneys’ Fees. In the event it becomes necessary for either party hereto
to file suit to enforce this Agreement or any provision contained herein, the
party prevailing in such suit shall be entitled to recover, in addition to all
other remedies or damages, as provided herein, its reasonable attorneys’ fees
incurred in such suit up to and including all trial and appellate levels.
Whenever in this Agreement the phrase “reasonable attorneys fees” or a similar
phrase is used, in determining the amount of reasonable attorney’s fees, the
provisions of O.C.G.A Section 13-1-11(a)(2) shall not apply, and the parties
hereby waive any rights under said Section.

 

16



--------------------------------------------------------------------------------

9.11 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12 Effective Date. For purposes of this Agreement, the “Effective Date” shall
mean the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof.

9.13 Exhibits. The following schedules, exhibits and other documents are
attached to this Agreement and incorporated herein by this reference and made a
part hereof for all purposes:

 

  (a) Schedule A, List of Due Diligence Documents

 

  (b) Schedule B, Cellular Tower Leases and Billboard Leases

 

  (c) Schedule C, Allocation of Purchase Price and Earnest Money

 

  (d) Schedule D, List of Seller Entities

 

  (e) Schedule E, Parcel Eleven Litigation

 

  (f) Exhibit A-1, the legal description of Parcel One

 

  (g) Exhibit A-2, the legal description of Parcel Two

 

  (h) Exhibit A-3, the legal description of Parcel Three

 

  (i) Exhibit A-4, the legal description of Parcel Four

 

  (j) Exhibit A-5, the legal description of Parcel Five

 

  (k) Exhibit A-6, the legal description of Parcel Six

 

  (l) Exhibit A-7, the legal description of Parcel Seven

 

  (m) Exhibit A-8, the legal description of Parcel Eight

 

  (n) Exhibit A-9, the legal description of Parcel Nine

 

  (o) Exhibit A-10, the legal description of Parcel Ten

 

  (p) Exhibit A-11, the legal description of Parcel Eleven

 

  (q) Exhibit A-12, the legal description of Parcel Twelve

 

  (r) Exhibit A-13, the legal description of Parcel Thirteen

 

  (s) Exhibit A-14, the legal description of Parcel Fourteen

 

  (t) Exhibit A-15, the legal description of Parcel Fifteen

 

  (u) Exhibit A-16, the legal description of Parcel Sixteen

 

  (v) Exhibit B, the forms of the Deeds

 

  (w) Exhibit C, the form of the Assignment

 

  (x) Exhibit D, List of Personal Property

 

  (y) Exhibit E, List of Contracts

 

  (z) Exhibit F, Rent Rolls

 

  (aa) Exhibit G, Letter of Representation

 

  (bb) Exhibit H, Schedule of Telephone and Fax numbers

 

  (cc) Exhibit I, Excluded Property

 

  (dd) Exhibit J, Digital Assets

9.14 No Recordation. Seller and Purchaser hereby acknowledge that neither this
Agreement nor any memorandum or affidavit thereof shall be recorded in the
public records of any county.

9.15. Tax-Deferred Exchange. Seller may structure its sale of all or any portion
of the Property to qualify such transfer as an exchange of property pursuant to
Section 1031 of the Internal Revenue Code. Purchaser shall execute such
documents as reasonably required to consummate such an exchange provided that
Purchaser will not (i) take title to any property other than the Property,
(ii) incur any costs or expense or (iii) incur any liability, direct or
contingent, in connection with Seller’s exchange and that Seller’s exchange
shall not be a condition to this Agreement or delay Closing. Seller shall
indemnify and hold Purchaser harmless from any such costs, expenses and
liabilities incurred by Purchaser as a result of any exchange transaction
entered into by Seller.

9.16 Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall be
made by or on behalf of Seller or Purchaser, and each party agrees to use

 

17



--------------------------------------------------------------------------------

best efforts to prevent disclosure of this transaction by any third party.
Notwithstanding the foregoing, (i) each party shall be entitled to make
disclosures concerning this Agreement and materials provided hereunder to its
lenders, attorneys, accountants, employees, agents and other service
professionals as may be reasonably necessary in furtherance of the transactions
contemplated hereby, (ii) Purchaser shall be entitled to make disclosures
concerning this transaction and materials provided hereunder to its potential
debt and equity sources, and (iii) each party shall be entitled to make such
disclosures concerning this Agreement and materials provided hereunder as may be
necessary to comply with any court order or directive of any applicable
governmental authority. The provisions of this Section 9.16 shall survive
Closing or any termination of this Agreement.

9.17 Independent Consideration. Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser’s right to terminate this Contract during the Approval Period pursuant
to the provisions hereof.

9.18 As-Is. Notwithstanding anything to the contrary contained in this
Agreement, but subject to Seller’s representations and warranties set forth in
this Agreement and in the documents to be executed by Seller at Closing,
Purchaser shall acquire the Property from Seller at Closing in its then “as-is,
where is” condition, without any other representations or warranties from
Seller, express or implied, including any warranty of merchantability,
habitability or fitness for a particular purpose.

9.19 Non-Competition. Seller shall deliver a non-compete agreement (the
“Non-Compete Agreement”) to Purchaser at Closing in form and content
satisfactory to Purchaser. The Non-Compete Agreement shall provide that neither
Seller nor any of its principals, partners, members, directors, officers,
shareholders and/or affiliates may directly or indirectly develop, own, lease,
manage or operate a self storage facility for a period of two (2) years
subsequent to the Closing within a two (2) mile driving distance of any of the
self storage facilities comprising the Property; provided that the operation by
Seller of Storage “I” located at 5 Stockade Lane, Ridgeland, South Carolina, the
management of the Daniel Island facility for The Daniel Island Company, and any
other facility located on a Parcel of the Property not conveyed to Purchaser
under the terms of this Agreement, shall be excluded from the Non-Compete
Agreement. In addition, the Non-Compete Agreement shall not apply to any of the
properties under the Phase Two Parcels if Purchaser fails to close the Phase Two
Parcels.

9.20 Cooperation with Purchaser’s Auditors and SEC Filing Requirements.

A. From the Effective Date through and including seventy five (75) days after
the Closing Date, Seller shall provide to Purchaser (at Purchaser’s expense)
copies of, or shall provide Purchaser access to, the books and records with
respect to the ownership, management, maintenance and operation of the Property
and shall furnish Purchaser with such additional information concerning the same
as Purchaser shall reasonably request and which is in the possession or control
of Seller, or any of its affiliates, agents, or accountants, to enable Purchaser
(or Strategic Storage Operating Partnership, L.P. or Strategic Storage Trust,
Inc.), to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”). At Purchaser’s sole
cost and expense, Seller shall allow Purchaser’s auditor (Reznick Group, P.C. or
any successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the calendar year prior to Closing (or to the
date of Closing) and one (1) prior year, (unless required by Purchaser’s auditor
then for two (2) prior years) and shall cooperate (at no cost to Seller) with
Purchaser’s auditor in the conduct of such audit. In addition, Seller agrees to
provide to Purchaser’s auditor a letter of representation substantially in the
form attached hereto as Exhibit “G”, and, if requested by such auditor,
historical financial statements for the Property, including income and balance
sheet data for the Property, whether required before or after Closing. Without
limiting the foregoing, (i) Purchaser or its auditor may audit Seller’s
operating statements of the Property, at Purchaser’s expense, and Seller shall
provide such documentation as Purchaser or its auditor may reasonably request in
order to complete such audit, (ii) Seller shall furnish to Purchaser such
financial and other information as may be reasonably required by Purchaser to
make any required filings with the SEC or other governmental authority;
provided, however, that the foregoing obligations of Seller shall be limited to
providing such information or documentation as may be in the possession of, or
reasonably obtainable by, Seller, or its agents and accountants, at no cost to
Seller, and in the format that Seller (or its affiliates, agents or accountants)
have maintained such information, and (iii) Seller and Purchaser acknowledge and
agree that the letter of representation to be delivered by Seller to Purchaser
substantially in the form attached hereto as Exhibit “G” is not intended to
expand, extend, supplement or increase the representations and warranties made
by Seller to Purchaser pursuant to the terms and provisions of this Agreement or
to expose Seller to any risk of

 

18



--------------------------------------------------------------------------------

liability to third parties. The provisions of this Section 9.20 shall survive
Closing. Seller shall not be required to furnish financial information for any
non-self storage properties owned by the selling entity that are not being
transferred and not defined as “Property” herein.

B. Although the Representation Letter is premised upon Seller utilizing
generally accepted accounting principles (“GAAP”), Seller has informed Purchaser
that Seller’s books and records are not kept in accordance with GAAP, but rather
use the modified cash and accrual basis method of accounting. Inasmuch as the
Representation Letter requires that Seller’s books and records be kept in
accordance with GAAP, Purchaser has agreed, at its expense, to have its auditors
convert Seller’s books and records to GAAP, prior to Seller executing the
Representation Letter, and Seller agrees to so execute the Representation Letter
following the conversion of its books and records to GAAP by Purchaser’s
auditors.

9.21 Joint and Several Liability. Notwithstanding anything to the contrary set
forth in this Agreement, each party comprising Seller shall be jointly and
severally liable for all of the obligations, responsibilities and liabilities of
the “Seller” under this Agreement, and all representations and warranties of the
“Seller” set forth in this Agreement shall be deemed to have been made jointly
and severally by each party comprising Seller. The provisions of this
Section 9.21 expressly shall survive the termination or closing of this
Agreement.

9.22 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and of all of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. Acceptance of this Agreement may be made by facsimile
transmission and the undersigned hereby stipulates that each signature herein
shall be deemed to be an “electronic signature” within the meaning of the
Georgia Electronic Records and Signatures Act, O.C.G.A. 10-12-1, et seq.

9.23 Sign Faces. Seller may remove all of Seller’s signs which refer to Stockade
Storage on the day after Closing, at Seller’s sole cost and expense, and
Purchaser agrees to cooperate with Seller’s removal of said signs by providing
Seller with access to the Property for said purposes during normal business
hours on the day after Closing. Seller, at Seller’s sole expense, shall repair
any and all damage resulting from the removal of signage at the Property
performed by or on behalf of Seller pursuant to this Section 9.23, and Seller
shall indemnify, defend and hold Purchaser harmless from and against all claims
for bodily injury or property damage which may be asserted against Purchaser
arising out of the removal of the signage by Seller or its agents, which
obligation of indemnification shall survive the Closing. Prior to any entry onto
the Property by Seller or any of its agents, Seller shall furnish Purchaser with
evidence that Seller maintains a policy of general liability insurance providing
premises/operations coverage included under the per occurrence/general aggregate
coverage, having a combined single limit liability of not less than $1,000,000,
naming Purchaser as an additional insured. The terms of this Section shall
survive Closing. If Seller does not remove the signs, Purchaser may remove the
signs with no obligation to return the signs to Seller.

9.24 Radon. As required by § 404.056, Florida Statutes, the following
notification is made regarding radon gas: Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding radon and radon testing
may be obtained from your county public health unit.

9.25 Termination. If Purchaser and Seller have not reached an agreement
acceptable to both parties by 6:00 pm EDT on June 19, 2012, any offer to sell or
any offer to purchase shall terminate and thereafter neither party shall have
any obligations to the other. TIME IS OF THE ESSENCE.

[Remainder of page intentionally left blank and signature page to follow]

 

19



--------------------------------------------------------------------------------

Executed under seal to be effective as of the Effective Date.

 

SELLER: Owner of Parcels One, Fourteen, Sixteen

BUCK INVESTMENTS, LIMITED COMPANY,

a South Carolina limited liability company

By:  

/s/ Edgar A. Buck, Jr.

  (SEAL)   Edgar A. Buck, Jr.     Managing Member   Date: June 19, 2012   Owner
of Parcels Five, Six, Seven, Eight

STOCKADE STORAGE, LLC,

a South Carolina limited liability company

By:  

/s/ Edgar A. Buck, Jr.

  (SEAL)   Edgar A. Buck, Jr.     Managing Member   Date: June 19, 2012   Owner
of Parcels Nine, Ten, Eleven, Twelve, Thirteen, Fifteen

STOCKADE STORAGE OF CHARLESTON, LLC,

a South Carolina limited liability company

By:  

/s/ Edgar A. Buck

  (SEAL)   Edgar A. Buck, Member   By:  

/s/ Margaret A. Buck

  (SEAL)   Margaret A. Buck, Member   Date: June 19, 2012   Owner of Parcels
Two, Three, Four

SSW, LLC,

a South Carolina limited liability company

By:  

/s/ Edgar A. Buck, Sr.

  (SEAL)   Edgar A. Buck, Sr., Manager   By:  

/s/ Edgar A. Buck, Jr.

  (SEAL)   Edgar A. Buck, Jr., Manager   Date: June 19, 2012  

 

20



--------------------------------------------------------------------------------

PURCHASER:

SSTI Acquisitions, LLC,

a Delaware limited liability company

By:  

/s/ H. Michael Schwartz

  (SEAL)

Name:   H. Michael Schwartz  

Title:   President   Date:   June 19, 2012

 

21



--------------------------------------------------------------------------------

SCHEDULE “C”

ALLOCATION OF PURCHASE PRICE

PHASE ONE

[TO BE VERIFIED BY PURCHASER]

 

Parcel

  

Seller Identification

  

Property Address

   Allocable Portion of
Purchase Price   ONE    G   

4777 Highway 80 East

Wilmington Island, GA 31410

   $ 8,660,000.00    TWO    H   

3015 Ricks Industrial Park Dr.

Myrtle Beach, SC 29588

   $ 3,000,000.00    THREE    J   

1060 King George Blvd.

Savannah, GA 31419

   $ 2,800,000.00    FOUR    K   

782 King George Blvd.

Savannah, GA 31419

   $ 2,500,000.00    FIVE    L   

512 Percival Rd.

Columbia, SC 29206

   $ 1,870,00.00    SIX    M   

890 St. Peters Church Rd.

Lexington, SC 29072

   $ 1,800,000.00    SEVEN    N   

1990 NW Federal Hwy 1

Stuart, FL 34994

   $ 2,850,000.00    EIGHT    O   

120 Northpoint Dr.

Lexington, SC 29072

   $ 3,750,000.00    NINE    P   

6195 South Kanner Hwy

Stuart FL 34997

   $ 4,170,000.00    TEN    Q   

298 Red Cedar St.

Bluffton SC 29910

   $ 5,000,000.00            

 

 

  TOTAL          $ 36,400,000.00            

 

 

 

 

22



--------------------------------------------------------------------------------

PHASE TWO

 

Parcel

  

Seller Identification

  

Property Address

   Allocable Portion of
Purchase Price   ELEVEN    A   

1117 Bowman Rd.

Mt. Pleasant, SC 29464

   $ 3,500,000.00    TWELVE    B   

2343 Savannah Hwy

Charleston, SC 29414

   $ 3,000,000.00    THIRTEEN    C   

1533 Ashley River Rd.

Charleston, SC 29407

   $ 3,500,000.00    FOURTEEN    D   

1904 Hwy 17 N

Mt. Pleasant, SC 29464

   $ 7,000,000.00    FIFTEEN    E   

1951 Maybank Hwy

Charleston, SC 29412

   $ 7,000,000.00    SIXTEEN    F   

1108 Stockade Ln.,

Mt. Pleasant, SC 29466

   $ 16,000,000.00            

 

 

 

TOTAL

         $ 40,000,000.00            

 

 

 

 

PHASE ONE:

   $ 36,400,000.00   

PHASE TWO:

   $ 40,000,000.00      

 

 

 

TOTAL:

   $ 76,400,000.00      

 

 

 

 

EXHIBIT J

DIGITAL ASSETS – PAGE 1